Citation Nr: 1128105	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-19 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a mental disorder, to include schizoaffective disorder, bipolar affective disorder, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1976 through September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had been submitted to reopen a claim of entitlement to service connection for a mental illness, to include depression, and after reopening the claim and considering it on the merits, denied service connection for a mental illness, to include depression.

With regard to the claim to reopen the claim for service connection for a mental disorder, despite the determination reached by the RO in the March 2004 rating decision, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993).

The record reflects that in October 2008, the Veteran was scheduled, but failed to report, for a videoconference conference hearing before a Veterans Law Judge.

The issue of entitlement to service connection for mental disorder, to include schizoaffective disorder, bipolar affective disorder, and depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By May 1996 rating decision, the RO denied service connection for schizoaffective disorder (also claimed as mental illness).  The Veteran did not appeal the May 1996 rating decision and that decision was final.  The May 1996 RO rating decision was the last final disallowance of the claim for service connection for a mental disorder.  

2. Additional evidence added to the record since the RO's May 1996 rating decision, was not previously submitted to agency decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a mental disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the final May 1996 RO rating decision, and, thus, the claim for service connection for a mental disorder, to include schizoaffective disorder, bipolar affective disorder, and depression, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA provisions have since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  The Board has considered the VCAA provisions with regard to the matters on appeal decided herein, but finds that, given the favorable action taken below as to the issue of reopening, no further analysis of the development of this claim is necessary at the present time.

II. New and Material Evidence Claim

To reopen a claim following a final decision, the appellant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Amendments to §3.156, changing the standard for finding new and material evidence, are applicable in this case, because the Veteran's claim to reopen was filed after August 29, 2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By May 1996 rating decision, the RO denied service connection for schizoaffective disorder (also claimed as mental illness), essentially based on findings that there was no showing of a psychosis manifested to a compensable degree within the Veteran's first post-service year, and there was no showing of nexus between his current psychiatric diagnosis and his in-service treatment, in April 1979, for complaints of depression and adjustment reaction to adult life.  The Veteran did not appeal this decision, and it became final.

The evidence of record at the time of the May 1996 RO rating decision included the Veteran's service treatment records (STRs) , a report of a VA examination in January 1996, VA and private treatment records, and his statements.  

The record reflects that in April 1996 the RO received the Veteran's STRs (dated from 1976 through 1980).  The STRs showed that in April 1979, the Veteran was seen at the Camp Elmore dispensary, and had been referred for "stressing and depression personal problems".  It was noted that he was seen as requested, and reported problems with body aches, trouble eating, trouble sleeping, not caring about anything, and finding himself being moody.  He reported returning from leave and not finding things at home the same as when he left two years ago.  He also reported problems with drinking alcohol.  Mental status examination showed no evidence of a thought disorder, and he denied current suicidal or homicidal ideations.  There were no overt signs of psychosis.  The impressions were possible developing alcoholism and adjustment reaction to adult life.  His discharge examination in September 1980 showed that he was evaluated as neurologically and psychiatrically normal.  

A VA discharge summary showed the Veteran was hospitalized from February through March 1993, for psychiatric treatment.  His diagnoses included bipolar disorder, depressed, with psychotic features.  With regard to past psychiatric history, he reported  he was hospitalized nine years prior at the VA in Omaha, and that in 1979 he tried to hang himself while in the Marines.  Thereafter, in April 1993, he was seen for medication refills, and the impression was bipolar disorder.  

A private psychiatric evaluation dated in April 1995, showed that the Veteran was under court commitment as a long term resident at Webster Health Care, and his diagnoses included schizoaffective disorder, mixed type, psychotic and manic state, in fair remission.  

On VA examination in January 1996, the Veteran reported that his onset of depressive symptoms occurred while in service.  He also reported he had hospitalizations for psychiatric reasons, first being hospitalized in 1981 or 1982 at the Omaha VA medical center (VAMC) for six weeks, and the diagnosis was bipolar affective disorder.  The diagnoses included schizoaffective disorder, manic type, improved, but with residual symptoms.  The examiner opined that the Veteran clearly had a severe psychiatric illness with a combination of affective and psychotic symptoms, with frequent relapses leading to hospitalization.  

Received from the Veteran in June 2002, was a claim to reopen the claim for service connection for a mental disorder.  By March 2004 rating decision, the RO denied service connection for a mental illness, to include depression.

Evidence submitted subsequent to the May 1996 RO rating decision includes VA and private treatment records showing multiple psychiatric admissions from 1984 through 2002, reports of VA examinations in May 2006 and March 2007, several statements from the Veteran, and a formal finding of unavailable clinical records.

A VA discharge summary from the Omaha VAMC showed that the Veteran was hospitalized from January through February 1984, and the diagnosis at the time of admission was major affective disorder.  It was noted that this was the first time he was diagnosed with this.  He was committed by the mental health system in Iowa for manic disorder, after threatening his mother's life and chasing his girlfriend out of the apartment with a knife, and had been transferred to the Omaha VAMC for treatment.  During the hospitalization, he reported having severe depression approximately two years prior.  He also reported that he had never had any mental problems.  His diagnoses upon discharge included bipolar disorder, manic type.   

Records from Trinity Regional Hospital show that the Veteran was hospitalized for psychiatric treatment in October 1993, January 1995, and in November 1995, and his diagnoses included schizoaffective disorder, mixed type.  In a history and physical report from November 1995, the Veteran reported that his first psychiatric treatment was in 1984, and that he had a history of suicide attempts.  

VA discharge summaries show that the Veteran was hospitalized from July through September 1999, and again from July through September 1999, and his diagnoses upon discharge included schizoaffective disorder, depressed.  

Private treatment records show that in September 1999, the Veteran was admitted to the Iowa Veterans Home, a residential facility that provides professionally managed health care, and apparently continues to reside there.  

A VA discharge summary shows that the Veteran was hospitalized from June to July 2002, for complaints that he had been escalating over several days, had increased depressive symptoms, and problems with sleep.  The diagnoses included bipolar affective disorder, severe, and most recent episode, manic.

In a notice of disagreement received in March 2005, the Veteran reiterated his contentions that he went to the emergency room in service in March or April 1979, after having ingested Brasso, and witnessed a corpsman/doctor write it all down.  He reported that after he left the emergency room, he tried killing himself in his room at Camp Elmore in Norfolk, and that within a week he went on unauthorized absence because he decided he would end his life at home.  He claimed VA did not have all of the evidence for his case, because the records from his emergency room visit in March or April 1979 were not of record.  He essentially contended that he had problems with depression and other psychiatric symptoms during service and after service, even though after service he went to college and got his degree and was not hospitalized until 1983.  He reported that he was not hospitalized until 1983 because in order to be hospitalized, one must be a danger to themselves or others, and he was only hospitalized in 1983 because he had threatened his mother's life.   

On VA examination in May 2006, the examiner reviewed the Veteran's claims folder and then examined the Veteran.  The examiner noted that the Veteran was regarded as a valid historian, and not included to exaggerate symptoms.  After providing a detailed summary of the Veteran's medical history, the examiner noted that the Veteran appeared to persist in his claim that he was suicidal in April 1979, and that he made several suicide attempts, including one involving ingestion of Brasso.  The examiner indicated that these "events should have been retrievable from his records, but has (sic) never been found".  The examiner further indicated that there were some contradictions and inconsistencies in the Veteran's account, directly going against what was in the service medical records, and the examiner did not find the Veteran's claim credible.  The examiner indicated that it appeared the Veteran was likely upset about family matters at the time he was seen in April 1979, and that it appeared that the Veteran's more severe mental disorder (schizoaffective disorder with psychotic symptoms) "did not arise until well after his discharge".  The diagnoses included schizoaffective disorder, with psychotic symptoms, in partial remission.   

On a VA examination in March 2007, the same examiner from May 2006, reviewed the Veteran's claims folder and examined the Veteran.  The examiner noted that there appeared to be no new evidence since the prior examination in 2006, just the Veteran's reiteration of  statements to the effect that he was suicidal and made multiple suicide attempts, and was seen for some, though evidently not treated.   The examiner continued to hold the opinion that it was less likely as not that the Veteran's schizoaffective disorder manifested itself while he was serving on active duty.  The examiner indicated he "would see [the Veteran] as having been treated for an adjustment disorder and substance abuse at that  time and to have developed more significant mental disorders (sic) problems subsequently".  The diagnoses included schizoaffective disorder, with psychotic symptoms, in partial remission.   

An April 2007 memorandum from the RO, showed that they had determined that clinical records for the Veteran for a suicide attempt between March and June 1979 at Norfolk VA Naval Hospital were unavailable for review.  It was noted that a PIES request had been sent in May 2006, and a negative response was received in June 2006.  Also, at that time, by letter dated in April 2007, the Veteran was notified that the service department was unable to locate any records from Norfolk Naval Hospital for a suicide attempt between March and June 1979.  

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

After reviewing the evidence submitted since May 1996, the Board concludes that some of this evidence is new, in that it has not been previously considered and is not cumulative.  This evidence, specifically including the VA discharge summary from 1984, the Veteran's contentions, and the VA examination reports dated in May 2006 and March 2007, are also material to the claim for service connection for a mental disorder, as such evidence addresses the issue of whether the Veteran has a mental disability that may be related to service, and therefore does relate to an unestablished fact necessary to substantiate the claim.  Moreover, it raises a reasonable possibility of substantiating the claim, as it pertains to the significant question of whether the Veteran has a mental disability related to service.  The Board also notes that in the March 2004 rating decision, the RO found that new and material evidence had been received to reopen the claim for service connection for a mental illness.  The Board agrees with the RO's determination in March 2004, and finds that that new and material evidence has been submitted since the May 1996 RO decision, and concludes that the claim for service connection for a mental disorder is reopened.  Although the RO has addressed the claim on the merits, including in the April 2007 SOC, the Board finds that for reasons stated below this matter must be remanded for further evidentiary development.



ORDER

New and material evidence has been submitted to reopen the claim for service connection for a mental disorder; to this extent only the appeal is granted.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claims for service connection.  38 C.F.R. § 19.9 (2010).  On the VA examination in January 1996, the Veteran reported that his current source of income was Social Security disability, which he had for the past year.  He also reported that he was last employed in 1990, and had been unemployed because of his chronic illness, frequent hospitalizations, and ongoing substance abuse.  In a VA discharge summary dated from July through September 1999, it was noted that the Veteran reported he received SSD due to mental illness.  Where VA has actual notice that an appellant is receiving disability benefits from the Social Security Administration (SSA), the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2) (2010).  As long as a reasonable possibility exists that these SSA records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  A review of the record reveals that VA has not attempted to obtain these federal records of which VA is on notice.  As the Veteran has reported he is in receipt of SSA benefits related to his mental disorder, the Board finds that a remand is required to obtain outstanding SSA records.

The Board also acknowledges that in the informal hearing presentation received in January 2011, the Veteran's representative has indicated that the Veteran's reported suicide attempt in service in 1979 would have generated a report to his command for information and follow-up action.  The representative further contended that such documents would have been included in the Veteran's Marine Corps Service Record Book (his personnel record), which has yet to be obtained.  Thus, pursuant to VA' duty to assist the Veteran, on remand, an attempt to obtain the Veteran's service personnel records should be made.  

The representative has also contended that the Veteran has not been advised to obtain a lay statement from his mother, regarding his reported suicide attempt in service in 1979.  The record reflects that the Veteran has been provided proper VCAA notice in a letter from the RO dated in April 2006

After attempting the above mentioned development, a specific determination should be made (and encompassed in a supplemental statement of the case (SSOC)) if any further VA examination and/or opinion is necessary regarding the issue on appeal.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).  

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that he may provide any additional information or evidence regarding the claim for service connection for a mental disorder, to include any pertinent treatment for his mental disorder that is not already of record, and to also include any lay statements he may wish to submit, including from his mother.  

2. Attempt to obtain the Veteran's service personnel records from his period of service in the Marines Corp.  If no such records are available, ask for specific confirmation of that fact.

2. Contact the Social Security Administration and obtain a copy of any records concerning the Veteran's benefits with that administration, including any medical records used to make the decision to award the benefits.  If the search for these records yields negative results, this fact should be clearly noted in the claims folder and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Thereafter, make a determination as to whether any additional VA examination and/or opinion is warranted for the claim on appeal.  If warranted, schedule the Veteran for an appropriate VA examination or forward his claims folder to the VA examiner from 2006/2007, or other appropriate specialist, in order to determine the probable etiology of any current mental disorder.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that such review was accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current mental disorder(s) developed as a result of or had an onset in service.  The examiner should be advised that the Veteran is competent to report that he attempted suicide in 1979.  

a. The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b. Any opinion(s) provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If any question cannot be answered without resorting to pure speculation, this should be stated, with an explanation as to why it is so.

4. Thereafter, readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  He should also be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


